Citation Nr: 9905319	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  92-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
thoracic spine fracture.

2.  Entitlement to an evaluation in excess of 50 percent for 
a left hip replacement.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with scoliosis and degenerative changes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1968.

This appeal arose from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board of Veterans Appeals (Board) previously remanded the 
case to the RO in October 1993 to afford the veteran the 
opportunity to review his records.

The case was returned to the Board for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran previously provided testimony before a hearing 
officer at the RO in October 1991.  He also provided 
testimony before a Member of the Board at the RO in November 
1992.

In January 1999 the Board notified the veteran that the Board 
Member who had heard his testimony at the RO in November 1992 
was no longer with the Board.  He was requested to specify 
whether he wanted to attend a hearing before a Member of the 
Board in Washington, D.C. or at the RO, or did not want 
additional hearing.  

In February 1999 the veteran responded that he did want 
another hearing before a Member of the Board at the RO.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
Board is remanding the case to the RO for the following 
action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the Seattle, Washington RO before a 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


